COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
IN RE: GUARDIANSHIP OF JOHN V.                                    No. 08-20-00206-CV
WALTER, AN ALLEGED                                §
INCAPACITATED PERSON,                                               Appeal from the
                                                  §
                           Appellant,                                 Probate Court
                                                  §
                                                                of Dallas County, Texas
                                                  §
                                                                 (TC# PR-20-01181-1)

                                           O R D E R

        Pending before the Court is Appellant’s motion to extend abatement on appeal. The motion

is GRANTED, and the appeal is abated until August 14, 2021, to give the parties an opportunity

to settle the dispute. If the parties are able to finalize a settlement prior to August 8, 2021, the

parties are directed to notify the Court of that fact and to file an appropriate motion to dispose of

this action.

        IT IS SO ORDERED this 15th day of July, 2021.


                                              PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.